Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, claim 1-19 in the reply filed on 7/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4-6 and 10-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 2, it recites the limitation “wherein the first portion of the top surface of the buried power rail is below a top surface of the semiconductor substrate, and wherein the buried power rail is surrounded by a liner extending above a top surface of the semiconductor substrate to a portion of the source/drain of the semiconductor device”.  There are two top surfaces of the semiconductor substrate recited in the claim, it is not clear these two top surfaces of the semiconductor substrate are the same top surface of the semiconductor substrate or different top surfaces of the semiconductor substrate. Therefore, this claim is indefinite. For examination purpose, it is interpreted as “wherein the first portion of the top surface of the buried power rail is below a top surface of the semiconductor substrate, and wherein the buried power rail is surrounded by a liner extending above the top surface of the semiconductor substrate to a portion of the source/drain of the semiconductor device”.
Regarding claim 4, it is rejected under 112(b) due to their dependency of claim 2. 
Regarding claim 5, it recites the limitation “wherein a second portion of a top surface of the buried contact is level with the top surface of the source/drain of the semiconductor device”.  The “a first portion of a top surface of the buried contact” is recited in claim 1, it is not clear “a second portion of a top surface of the buried contact” in this claim is referred to the same top surface of the buried contact in claim 1 or it is referred to another top surface of the buried contact. Therefore, this claim is indefinite. For examination purpose, it is interpreted as “wherein a second portion of the top surface of the buried contact is level with the top surface of the source/drain of the semiconductor device”.
Regarding claim 6, it is rejected under 112(b) due to its dependency of claim 5. 
Regarding claim 10, it recites the limitation “a buried power rail in a semiconductor substrate, wherein a top surface of the buried power rail is below a top surface of a semiconductor substrate, and wherein a liner surrounds the buried power rail extending above a top surface of the semiconductor substrate”. There are two semiconductor substrates, it is not clear these two semiconductor substrates are the same semiconductor substrates or different semiconductor substrates. It is indefinite. Also, there are two top surfaces of the semiconductor substrate recited in the claim, it is not clear these two top surfaces of the semiconductor substrate are the same top surface of the semiconductor substrate or different top surfaces of the semiconductor substrate. For examination purpose, it is interpreted as “a buried power rail in a semiconductor substrate, wherein a top surface of the buried power rail is below a top surface of the semiconductor substrate, and wherein a liner surrounds the buried power rail extending above the top surface of the semiconductor substrate”.
Furthermore, the claim further recites “a first portion of a first contact connecting to a first portion of a top surface of the buried power rail”, The “a top surface of the buried power rail” is recited in the prior limitation, it is not clear this “a top surface of the buried power rail” in this late limitation is the same top surface of the buried power rail in the prior limitation  or different. Therefore, it is indefinite. For examination purpose, it is interpreted as “the first contact is over the first portion of the top surface of the buried power rail”.
Furthermore, the claim further recites “the first contact is over the first portion of a top surface of the buried power rail”, The “a top surface of the buried power rail” is recited in the prior limitation, it is not clear this “a top surface of the buried power rail” in this late limitation is the same top surface of the buried power rail in the prior limitation  or different. Therefore, it is indefinite. For examination purpose, it is interpreted as “the first contact is over the first portion of the top surface of the buried power rail”.
Regarding claim 11-19, they rejected under 112(b) due to their dependencies of claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weonhong Kim et al., (US 2020/0373331 A1, hereinafter Kim).
Regarding claim 1, Kim discloses a semiconductor structure with a buried power rail (in Fig. 1B), the structure comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

			Kim’s Fig. 1B, annotated. 
a buried power rail (buried conductive layer 154 which is connected to a power delivery structure 160) in a semiconductor substrate (semiconductor layer 110 as a substrate); and 
a buried contact (buried contact comprising a conductive plug CP1 and a via contact VC buried under inter-gate insulation layer 128, hereinafter CP1/VC) contacting a first portion of a top surface of the buried power rail (a first portion of a top surface of the 154) to a source/drain (source/drain region 130) of a semiconductor device (device in Fig. 1B), wherein a first portion of a top surface of the buried contact (a first portion VC of a top surface of the CP1/VC) is below a top surface of the source/drain (a top surface of the 130) of the semiconductor device and a portion of a bottom surface of the buried contact (a portion of a bottom surface of the CP1 of the CP1/VC) is in a cavity (valley of 130) formed in the source/drain (130) of the semiconductor device.  
Regarding claim 3, Kim discloses the semiconductor structure of claim 1,
wherein a dielectric material (inter-gate insulation layer 126 in Fig. 1B) is over a second portion of the top surface of the buried power rail (second portion of the top surface of the 154) abutting the buried contact (CP1/VC).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weonhong Kim et al., (US 2020/0373331 A1, hereinafter Kim) in view of Jinnam Kim et al., (US 2021/0375722 A1, hereinafter Kim22).
Regarding claim 9, Kim discloses the semiconductor structure of claim 1,
Kim does not expressly discloses wherein the buried contact (CP1/VC) includes a metal liner. 
However, in the same semiconductor device field of endeavor, Kim22 discloses a contact structure 180 buried in an interlayer insulating layer 165 on a source/drain region 110 includes a conductive barrier 182 and contact plug 185 in Fig. 2. The conductive barrier 182 can be metals described in [0059]. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Kim22’s Fig. 2, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a metal liner in Kim’s buried contact according to Kim22’s teaching to prevent from inter metal layers diffusion.
Allowable Subject Matter
Claims 2, 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure of claim 1, “wherein the buried power rail is surrounded by a liner extending above the top surface of the semiconductor substrate to a portion of the source/drain of the semiconductor device” as recited in claim 2, in combination with the remaining features of claim 2 and base claim 1.
Regarding claim 4, as this inherit the allowable subject matter from claim 2.
Regarding claim 5, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor structure of claim 1, “wherein a second portion of a top surface of the buried contact is level with the top surface of the source/drain of the semiconductor device” as recited in claim 5, in combination with the remaining features of the base claim 1.
Regarding claim 6, as this inherit the allowable subject matter from claim 5.

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of a semiconductor structure of claim 1, “wherein the source/drain of the semiconductor device is L-shaped with a longer leg extending parallel to a top surface of the semiconductor substrate” as recited in claim 7, in combination with the remaining features of base claim 1.
Regarding claim 8, as this inherit the allowable subject matter from claim 7.

Claims 10-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor structure with a buried power rail in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2020/0373331 A1 to Kim in combination of US 2020/0135644 A1 to Lin and US 2021/0375722 A1 to Kim, hereinafter Kim22) substantially teach some of following limitations:
Kim in combination of Lin and Kim22 discloses a semiconductor structure with a buried power rail (in Kim’s Fig. 1B), the structure comprising:
a buried power rail (Kim’s buried conductive layer 154 which is connected to a power delivery structure 160 in Fig. 1B) in a semiconductor substrate (Kim’s semiconductor layer 110 as a substrate), wherein a top surface of the buried power rail (Kim’s top surface of the 154) is below a top surface of the semiconductor substrate (a Kim’s top surface of FA of the 110, the FA is part of 110), …
a first portion of a first contact (Kim’s first portion VC of a first contact comprising via contact VA and conductive plug CP1) connecting to a first portion of the top surface of the buried power rail (first portion of the Kim’s top surface of the 154) abuts a shallow isolation trench (Kim’s cover insulation layer 112c) on a second portion of the top surface of the buried power rail (second portion of the Kim’s top surface of the 154); and 
the first contact (Kim’s first contact CP1/VA) is over the first portion of the top surface of the buried power rail (the first portion of the Kim’s top surface of the 154), over a left portion of the liner (a left portion of the Kim’s 152) adjacent to a first source/drain (Kim’s first source/drain region 130), and over the first source/drain (the Kim’s first source/drain region 130), wherein a second portion of the first contact (Kim’s second portion CP1 of the first contact CP1/VA) that is over the first portion of the top surface of the buried power rail (the first portion of the Kim’s top surface of the 154) is removed (the Kim’s second portion CP1 of the first contact CP1/VA can be modified by Lin. Lin teaches a metal contact 220A over a drain feature 232A is recessed in an insulating portion 286 in Fig. 2C. Therefore, Kim’s upper portion of the second portion CP1 can removed to make the second portion below the inter-gate insulating layer 126 in Kim’s Fig. 1B to fully embed the second portion CP1).  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Lin’s Fig. 2C, annotated. 
However, Kim in combination of Lin and Kim22 does not teach the limitations of “wherein a liner surrounds the buried power rail extending above the top surface of the semiconductor substrate” as recited in claim 10. Therefore, the claim 10 is allowed. 
Regarding claims 11-19, they are allowed due to their dependencies of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898